June 13, 2008

Mr. Jeffery T. Nobles
Beirne Maynard & Parsons, L.L.P.
1300 Post Oak Blvd, Suite 2500
Houston, TX 77056-3000
Mr. Jack G. Carnegie
Jones Day
717 Texas Avenue, Suite 3300
Houston, TX 77002-2900

RE:   Case Number:  03-0647
      Court of Appeals Number:  09-02-00072-CV
      Trial Court Number:  B163-124A

Style:      EVANSTON INSURANCE COMPANY
      v.
      ATOFINA PETROCHEMICALS, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  Atofina's motion for rehearing  was
granted.  Evanston's motion for rehearing is denied.   The  Court's  opinion
and judgment of  February  15,  2008  are  withdrawn  and  the  opinion  and
judgment of this date are issued.  The concurring and dissenting opinion  by
Justice Hecht, issued February 15, 2008, remains in place.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Carol Anne Flores|
|   |                     |
|   |Ms. Lolita Ramos     |
|   |Mr. R. Kinnon Goleman|
|   |                     |
|   |Mr. George S.        |
|   |Christian            |
|   |Ms. Virginia K.      |
|   |Hoelscher            |
|   |Mr. Robert M. Roach  |
|   |Jr.                  |
|   |Mr. Thomas D. Caudle |